UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4533


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICKY JEROME SMITH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:05-cr-00157-FL-1)


Submitted: April 5, 2019                                           Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Nick J. Miller, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricky Jerome Smith appeals the district court’s judgment revoking his supervised

release and sentencing him to 24 months’ imprisonment. Smith argues on appeal that his

sentence is substantively unreasonable. We affirm.

      “A district court has broad discretion when imposing a sentence upon revocation

of supervised release. We will affirm a revocation sentence if it is within the statutory

maximum and is not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013) (internal quotation marks and citation omitted).      “When reviewing

whether a revocation sentence is plainly unreasonable, we must first determine whether it

is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).

“[A] revocation sentence is substantively reasonable if the court sufficiently states a

proper basis for its conclusion that the defendant should receive the sentence imposed.”

United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (brackets and internal

quotation marks omitted). We presume that a revocation sentence within the policy

statement range of Chapter 7 of the Sentencing Guidelines is substantively reasonable.

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).

      Applying these standards, and after reviewing the sentencing transcripts and the

materials submitted on appeal, we find that Smith’s within-range sentence is not

unreasonable, much less plainly so. Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED
                                            2